—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 29, 1997, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed during the period in question and made willful false statements to obtain benefits (see, Matter of Lang [Hudacs], 187 AD2d 836, lv denied 81 NY2d 710). On his initial application for unemployment insurance benefits, claimant denied being involved in any business in the past 12 months which was owned by himself or a relative and denied being an officer in any corporation or engaged in any activity which may bring him income. Evidence in the record, however, reveals that, during the relevant time period, claimant did repair work for a company incorporated by his father in which claimant was also an investor, 50% shareholder and corporate officer. Claimant’s proffered excuse for failing to disclose the information regarding the ongoing business, that he was given erroneous advice by an employee of the local unemployment insurance office, created a credibility issue for the Board to resolve (see, Matter of Barr [Commissioner of Labor], 270 AD2d 522, 523). In view of the foregoing, we find no reason to disturb the Board’s decision.
Cardona, P. J., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.